DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Status
Claims 1-10, 13-16 and 18-20 are pending. Claims 11, 12, 17 and 21 cancelled. Claims 6, 19 and 20 are withdrawn as being drawn to nonelected invention. Therefore, Claims 1-5, 7-10, 13-16 and 18 are presented for examination.
Applicant elected with traverse a composition containing R-lipoic acid and pilocarpine HCl in the reply filed on 3/9/2021.  

Priority
The present application is a continuation of International Patent Application No. PCT/IB2019/050901, which was filed February 5, 2019, which claims the benefit of the Indian provisional Application No. 201841004306 filed on February 5, 2018 and Indian provisional Application No. 201841008091 filed on March 5, 2018.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 1/21/2022  has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection Maintained - Claims 1-5, 7-10, 13-16 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrade et al. (Experimental Eye Research 120 (2014) 1e9) in view of Tsifetaki et al. (Ann Rheum Dis 2003;62:1204–1207. doi: 10.1136/ard.2002.003889) and Droy-Lefaix et al. (US 2003/0228299).

Claimed invention
Claims 1, 7 and 14 are drawn to a composition comprising an antimuscarinic or anticholinergic agent such as pilocarpine HCl and lipoic acid.

Prior art
Andrade et al. studied the effects of alpha-lipoic acid on the dry eye model. In this study, alpha-lipoic acid treated animals exhibited an antioxidant activity in lacrimal gland and, at the same time, a pro-oxidant activity in corneal tissue. These differential effects resulted in improvement in dry eye and corneal epithelium and restoration of tear production. See p. 8, right column.

While Andrade teaches that alpha-lipoic acid was known to be useful for treating dry eye, Andrade does not expressly teach pilocarpine.

However, it was known that alpha-lipoic acid can be combined with other active ingredients and further known that pilocarpine, like alpha-lipoic acid, is useful for ameliorating eye dryness. For example, Tsifetaki teaches that 10 mg daily pilocarpine administered to patients with Sjögren’s syndrome relieved symptoms of eye dryness. See p. 1206, right column. Droy-Lefaix teaches the use of an antioxidant for treating eye disorders. Droy-Lefaix mentions eye dryness as a disorder that can be treated by the invention and R-lipoic acid is an example of the antioxidant. See 0056-57, 0061-0066. The lipoic acid is preferably present in the drug at a concentration of 0.05 µg/ml to 200 µg/ml, preferably of 0.5 µg/ml to 5 µg/ml. See 0065. It has also been used in combination with numerous other active ingredients in oral compositions for its protective effects on the retina, in age-related degeneration, glaucoma and increased ocular pressure. See 0052.

One of ordinary skill in the art would have found it obvious to combine the teachings of Andrade, Tsifetaki and Droy-Lefaix because each concern the treatment of eye dryness by administering a pharmaceutical composition. It would have been prima facie obvious to combine pilocarpine with R-lipoic acid in a composition because Andrade teaches that lipoic acid provided effective treatment of dry eye, Tsifetaki teaches that 10 mg daily pilocarpine administered to patients with Sjögren’s syndrome relieved symptoms of eye dryness while Dro-Lefaix also teaches that lipoic acid is useful for treating eye disorders, e.g., eye dryness, and that it can be combined with other active agents for eye disorders. One of ordinary skill in the art would have found it obvious to combine lipoic acid and pilocarpine in a composition for treating dry eye. Generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980): In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960).  Conversely, there is no evidence in the record establishing the Applicant's combination of agents is any more effective or in any way different than any single member of that combination.  See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). In this case, both lipoic acid and pilocarpine are described as being useful agents for treating dry eye symptoms. One of ordinary skill in the art would have found it obvious to combine lipoic acid and pilocarpine together to provide a composition for treating dry eye. 

Regarding Claims 2, 3, 7-10, 13, 14, and 16, the prior art suggests the combination of lipoic acid and pilocarpine as outlined above. It is further noted that pilocarpine HCl is taught by Tsifetaki. See p. 1206, right column. Additionally, R-lipoic acid is taught by Droy-Lefaix (described above). 

Regarding the dose range of 0.1-200 mg of pilocarpine in Claims 4 and 15, Tsifetaki teaches that 10 mg daily pilocarpine as outlined above.

Regarding the dose range of 10 mg-2 g of lipoic acid in Claims 5 and 15, Andrade teaches 180 mg/kg/day was administered to the animals. See p. 3, left column, 1st par. Thus, suggesting a composition containing 180 mg to provide the dose.

Regarding Claim 18, oral administration is described by Andrade and Tsifetaki.

Response to arguments and Kandula Declaration filed 1/21/2022
Applicant alleges that the claimed invention obtains unexpected enhancement of lens elasticity. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). In this case, Applicant directed a study regarding lens stiffness and alleges that the study found that a R-(+)-lipoic acid salt of pilocarpine had a synergistic effect on the lens diameter when compared to pilocarpine or R-(+)-lipoic acid alone. (See Kandula Decl. at 4, 6, Exhibit A.) Applicant alleges that the increase in lens diameter is evidence that the claimed compounds reduce lens stiffness, thus, synergist effect in the eye by improving the accommodation and restoring lens elasticity when compared to administering pilocarpine and R- lipoic acid alone. The following table is supplied to support Applicant’s claim:

    PNG
    media_image1.png
    181
    581
    media_image1.png
    Greyscale

First, it is noted that the declaration does not clearly indicate what ingredients are present in CLX-156. It is presumed from Applicant’s arguments that CLX-156 comprises the R-(+)-lipoic acid salt of pilocarpine. However, because the contents of CLX-156 is unclear, the evidence cannot be relied upon to determine patentability of the claims based on unexpected results. Furthermore, even if it is shown that CLX-156 comprises the R-(+)-lipoic acid salt of pilocarpine, it is not accepted that the CLX-156 shows unexpected synergism as alleged. Table 1 shows that pilocarpine alone and lipoic acid alone increased the diameter of the lens by 0.06 units each and R-(+)-lipoic acid salt of pilocarpine increases the diameter by 0.12 units. One would reasonably assume that the increase in the diameter by 0.06 units (calculated: 2.60-2.54 = 0.06) with lipoic acid alone and by 0.06 units (calculated: 2.65-2.59 = 0.06) with pilocarpine alone would be increased by a total of 0.12 (calculated: 2.64-2.52 = 0.12) units when lipoic acid is combined with pilocarpine. Therefore, it appears that the evidence supports the additive effect on the increase in diameter, not an unexpected synergistic effect as alleged. Additionally, the Ikuta reference provided as Exhibit B teaches the general idea that complex formation with R(+)-lipoic acid is utilized to stabilize R-(+)-lipoic acid. Examples, include complexation of R-(+)-lipoic acid with other moieties such as sodium salt, cyclodextrins or chitosan. See Ikuta, p. 3641.
 Furthermore, the claimed invention is not commensurate in scope with the objective evidence proffered to demonstrate unexpected results. The data provides results using a single complex salt of R-(+)-lipoic acid and pilocarpine of the invention whereas the claims are drawn to a myriad of compositions comprising either the acid form of lipoic acid, any pharmaceutical salt of lipoic acid or a prodrug of formula V.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS E SIMMONS/Examiner, Art Unit 1629       

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629